Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find the evidence was legally sufficient to establish the defendant’s guilt of attempted murder in the second degree beyond a reasonable doubt (see Penal Law § 15.05 [1]; §§ 110.00, 125.25; People v Mei Ying Wang, 33 AD3d 820, 821 [2006]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt as to attempted murder in the second degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions are without merit. Dillon, J.P, Florio, Chambers and Miller, JJ., concur.